In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered October 2, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly was injured when she slipped and fell on a shriveled and slimy lettuce leaf located in a puddle of dirty water. The defendants made a prima facie showing of their entitlement to judgment as a matter of law by demonstrating that they neither created the alleged dangerous condition nor had actual or constructive notice of it (see, Marukos v Waldbaums, Inc., 267 AD2d 434; Koser v Supermarkets Gen. Corp., 244 AD2d 320; Rotunno v Pathmark, 220 AD2d 570). In opposition, the plaintiff failed to raise a triable issue of fact (see, Anderson v Klein’s Foods, 139 AD2d 904, affd 73 NY2d 835; Cuddy v Waldbaum, Inc., 230 AD2d 703). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. O’Brien, J. P., Santucci, H. Miller and Cozier, JJ., concur.